Citation Nr: 0619807	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-41 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne on a direct 
basis or as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on a period of active duty from May 1971 
to May 1973. 

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam between 
December 1971 and January 1972.

2.  Chloracne is first shown more than one year after the 
last date on which the veteran was exposed to an herbicide, 
and is not related to events, disease, or injury during 
military service.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service, and 
may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection - Chloracne

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

Chloracne or other acneform disease consistent with chloracne 
is included as listed diseases and thus shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.309(e) (2005).  The regulation requires that 
chloracne or other acneform disease consistent with chloracne 
must become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide.  See 38 C.F.R. § 3.307(a)(6)(ii) (2005).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam between December 1971 and January 1972.  
Further, the veteran's diagnosed disability of chloracne is 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2005).  
Unfortunately, although a 2003 VA treatment note indicated 
that chloracne started shortly after the veteran's return 
from his period of service in Southeast Asia and the veteran 
testified that he began getting treatment for a skin problem 
when he was in service, competent medical evidence of record 
indicates that chloracne was first manifest to a degree of 10 
percent or more in 2003.  In 2003, over 30 years after the 
last date on which he was exposed to an herbicide, the 
veteran was first diagnosed with chloracne.

Service medical records dated between January 1972 and 
January 1973 are silent for complaint, treatment, or 
diagnosis referable to chloracne or other skin condition.  
The January 1973 service separation examination noted that 
the veteran's skin was normal, and he reported in May 1973 
that there had been no change in his medical condition since 
the January 1973 examination.  The contemporaneous medical 
records, which are silent for any manifestations of chloracne 
during the presumptive period, are more probative than the 
recollections of the veteran more than 30 years after the 
events in question.  The veteran acknowledged during his 
hearing that he did not receive any skin treatment after 
service from medical professionals until 1999 or 2001.  
Consequently, the veteran's claim must be denied on a 
presumptive basis, as competent medical evidence of record 
does not show that the veteran's diagnosed skin disability of 
chloracne became manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active service.

Regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service medical records do not show any complaints, 
treatment, or diagnosis of chloracne.  While VA treatment 
records dated from January 2003 to October 2004 show 
treatment for chloracne, acne, and sebaceous cysts, competent 
medical evidence of record does not show that the veteran 
suffers from a current skin disability that is etiologically 
related to disease, injury, or events during active service.  
Further, the Board notes that statements by the veteran 
contending that his current claimed skin condition is the 
result of active service or incidents during service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  Consequently, the veteran's claim for 
entitlement to service connection for chloracne is also not 
warranted on a direct basis.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, substantially complete application for 
the veteran's service connection claim was received in 
November 2003.  A February 2004 letter issued by the RO met 
the four notice requirements specified in Pelegrini.  
Thereafter, in a May 2004 rating decision, the RO denied the 
veteran's service connection claim.  Thus, both the content 
and the timing of the notice were appropriate.  Additional 
notice was given to the veteran in a November 2004 statement 
of the case (SOC).  The Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning this issue.

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, and VA 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim and where the evidence of record 
indicates a relationship between the claimed disability and 
service.  The veteran reported that the VA physician who 
diagnosed chloracne in 2003 told him that the condition was 
caused by Agent Orange.  However, no such nexus opinion was 
provided in the October 2003 record.  That record noted that 
the condition started shortly after the veteran's return from 
Southeast Asia, a finding that is not supported by the 
medical evidence of record.  The duty to assist does not 
require further development for an opinion by the 2003 
physician because any opinion based on an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993).  As the evidence of record does not 
indicate that the veteran's chloracne may be associated with 
his service, a VA examination is not required.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for chloracne is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


